DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 10/12/2020.
Claims 1-7 are currently pending and have been examined. 
This action is made Non-FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/12/2020; 4/8/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5 and 6 are objected to because of the following informalities: 
Claim 5 recites “and teaches the upper limit value of the lifting speed for the transition period is a highest one of the lifting speeds that satisfy a speed range …” The grammar, specifically the use of “is” makes the claim difficult to understand. The claim is understood as to select the highest/fastest lifting speed  out of the multiple lifting speeds observed in the teaching process that also satisfy a speed range in which a detection result of the first amplitude detector is less in the transition period than before the transition period. The examiner suggests amending to replace the use of “is” with verbiage such as “to be”, “as”, “by selecting”, or “by using.”
Claim 6 recites “a second amplitude detector” without a first amplitude detector. A first amplitude detector is claimed in claim 5, however claim 6 is not dependent on claim 5.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The relevant prior art evaluated separately and in combination, do not disclose the entirety of the limitations of the independent claims 1 and 7 since decreasing an amplitude of acceleration or jerk of the particular position difference by limiting a lifting speed as disclosed by the applicant is not taught. The closest prior art found is Shimoike (US 20010047225 A1) as it discloses decreasing the speed of a robot in a particular height range as it picks up a substrate to reduce impact and vibration on the substrate. Though, Shimoike does not disclose all of the claim limitations of any of the claims on its own or in combination with other relevant art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimoike (US 20010047225 A1) is pertinent because it discusses decreasing the speed of a robot arm in a particular height range as it picks up a substrate to reduce impact and vibration on the substrate.
Musha (US 20210101281 A1) is a copending application filed by the same applicant and is pertinent because it discusses lowering the end effector speed as it begins to raise the height position of a substrate to change an oscillation at the end effector.
Takahiro (translated TW 200832599 A) is pertinent because it discusses a robot that conveys substrates and the deflection of the robot arm which is relevant to the position difference described in the instant application.
Nakaya (US 20180015620 A1) is pertinent because it discusses a robot that conveys substrates and measures the deflection of the end effector.
The above mentioned art, evaluated separately and in combination, does not disclose the entirety of limitations of the independent claims 1 and 7 since they do not describe decreasing an amplitude of acceleration or jerk of the particular position difference by limiting a lifting speed as disclosed by the applicant. No prior art has been found at the time of writing this office action to reject the pending claims 1-7 under 35 U.S.C. 102 or 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        
/Ian Jen/Primary Examiner, Art Unit 3664